Citation Nr: 0113059	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury with traumatic arthritis and 
possible medial meniscal tear, for the period prior to May 
12, 2000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from January 1968 to January 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Atlanta, Georgia, Regional Office (RO), which confirmed a 
20 percent evaluation for residuals of a left knee injury 
with traumatic arthritis and possible medial meniscal tear.  

With regards to another procedural matter, a July 2000 rating 
decision sheet indicates that the service-connected left knee 
disability was reclassified as residuals of a left knee 
injury with traumatic arthritis, status post total knee 
replacement, and the evaluation was increased from 20 percent 
to a schedular 100 percent rating, effective May 12, 2000 
through June 30, 2001 (in accordance with Diagnostic Code 
5264, which provides that a 100 percent schedular rating for 
1-year following implantation of knee prosthesis will 
commence after initial grant of a 1-month temporary total 
convalescent rating); and then that schedular 100 percent 
rating was to be, in effect, reduced to 30 percent (the 
minimum schedular evaluation assignable under Diagnostic Code 
5264), effective July 1, 2001, after future scheduling of a 
"review" examination.  Neither appellant nor his 
representative appear to have expressly disagreed with that 
July 2000 rating decision's prospective reduction of said 
schedular 100 percent rating.  Consequently, the Board will 
render a decision herein limited to the issue as delineated 
on the title page of this decision.  In the event that 
appellant should express timely disagreement with said 
prospective rating reduction, the RO should take appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

The appellant's service-connected residuals of a left knee 
injury with traumatic arthritis and possible medial meniscal 
tear, for the period prior to May 12, 2000, was manifested 
primarily by complaints of constant knee pain, crepitus, 
effusion, no greater than 10 degrees' loss of extension, no 
less than 100 degrees' flexion, marked antalgic gait, and 
radiographic evidence of complete medial compartment 
articular cartilage loss.  Additionally, moderate ligamentous 
laxity, but no more, of the left knee indicative of joint 
instability was clinically shown during that period in 
question.  


CONCLUSION OF LAW

The criteria for a combined 40 percent evaluation, but no 
more, for appellant's residuals of a left knee injury with 
traumatic arthritis and possible medial meniscal tear, for 
the period prior to May 12, 2000, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5010, 5257, 
5258, 5260, 5261 (2000); VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997) and VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the issue of an increased 
rating for the service-connected left knee disability, for 
the period prior to a May 12, 2000 total left knee 
replacement, have been properly developed and that no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant, particularly 
in light of the partial allowance of said appellate issue.  A 
comprehensive medical history and detailed findings regarding 
his left knee over the years prior to said total left knee 
replacement are documented in the medical evidence.  Evidence 
includes a February 1999 VA examination and more recent 
private clinical records, which are sufficiently detailed and 
comprehensive regarding the nature and severity of the left 
knee disability for the pertinent period in question, and 
included range of motion measurements of the knee and 
clinical findings as to any joint instability or related 
functional impairment.  Additionally, there is no indication 
that other relevant medical records exist for the pertinent 
period in question that would indicate a greater degree of 
severity of the left knee disability than that shown on said 
VA examination and subsequent clinical evidence of record.  
Appellant was issued a Statement of the Case, which included 
relevant rating criteria and clinical evidence and a detailed 
explanation of the rationale for said rating decision.  Thus, 
the Board concludes that the duty to assist as contemplated 
by applicable provisions, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's left knee disability for the 
pertinent period in question in the context of the total 
history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

The appellant contends, in essence, that his left knee 
disability for the period in question was of such severity as 
to warrant a higher evaluation.  It is argued that for the 
period in question, a separate 10 percent evaluation should 
be assigned for left knee arthritis apart from the 20 percent 
evaluation assigned by the RO for left knee impairment under 
Diagnostic Code 5257, in accordance with a certain VA General 
Counsel Opinion.  

Appellant's service medical records indicate that in 1968, he 
sustained a twisting-type injury to the left knee.  Internal 
derangement of that knee with possible medial meniscal tear 
was diagnosed.  Significantly, no ligamentous instability was 
clinically noted in April and September 1969.  

In its February 1971 rating decision sheet, the RO granted 
service connection and assigned a single 20 percent 
evaluation for appellant's residuals of a left knee injury 
with traumatic arthritis and possible medial meniscal tear.  
It appears from that rating sheet that the single 20 percent 
rating was assigned based on left knee arthritis, possible 
medial meniscal tear, and "occasional giving way of the 
knee" (i.e., instability) reported on orthopedic 
consultation at time of service discharge examination, since 
Diagnostic Code 5257, for instability, not 5010, for 
traumatic arthritis, was coded.  Parenthetically, the actual 
service medical records, including that November 1969 
orthopedic consultation report in question, reveal that 
"occasional giving way of the knee" was apparently noted as 
medical history, since ligamentous instability of the left 
knee was not actually clinically demonstrated.  

VA examinations reports dated in the 1970's revealed that the 
left knee was slightly tender.  However, that knee joint was 
described as stable, gait was normal, and minimal or moderate 
degenerative changes with possible medial meniscal tear were 
radiographically noted.  Private medical records indicate 
that in May 1984, appellant underwent arthroscopic medial 
meniscectomy, shaving, and chondroplasty of the medial 
femoral condyle, due to left knee medial meniscal tear with 
degenerative arthritis of the medial and patellofemoral 
compartments.   

Private clinical records reveal that in February 1993, 
appellant reportedly experienced a recent locking episode 
involving the left knee.  It was indicated that he 
experienced difficulty standing while performing surgeries as 
an orthopedic surgeon.  Although severe degenerative 
arthritis of that knee was radiographically shown and he 
exhibited a definite limp, nevertheless good ligamentous 
stability in all parameters was clinically noted.  It was 
recommended that activities be restricted or that he retire, 
and that a future total knee replacement might be needed.  
Significantly, in December 1993, he complained of a left 
antalgic limp and there was "2+" medial collateral and 
"1+" anterior cruciate ligamentous laxity.  
Radiographically, the left knee had 15 degrees varus 
deformity and complete collapse of the medial compartment, 
with osteoarthritis involving the medial and patellofemoral 
compartments.  It was noted that several months earlier, that 
knee had locked in a 30 degrees flexion position, requiring 
fluid drainage from that knee joint.  In January 1994, he 
underwent a high tibial left osteotomy in January 1994 with 
internal plate/screw assembly fixation.  

Private clinical records reveal that in March 1999, appellant 
had a mild limp and valgus malalignment of the left knee.  
Significantly, that knee joint exhibited a slight increase in 
"medial-lateral laxity."  Range of left knee motion was 0 
to 120 degrees.  In April 2000, the left knee was in 
approximately 15 degrees valgus with "1+" effusion and 
crepitus on motion.  The left knee exhibited 10 degrees' 
extension and 100 degrees' flexion, with marked antalgic 
gait.  On May 12, 2000, he underwent a total left knee 
replacement.  

A VA General Counsel opinion held that a claimant with 
arthritis and instability of a knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability.  Specifically, that VA General Counsel 
opinion held that for a knee disorder already rated under 
Diagnostic Code 5257, a claimant could have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 (limitation 
of flexion of the leg) or Diagnostic Code 5261 (limitation of 
extension of the leg).  However, there would be no additional 
disability based on limitation of motion if the claimant does 
not at least meet the criteria for a zero-percent rating 
under Diagnostic Code 5260 or Diagnostic Code 5261.  A 
separate rating for arthritis can additionally be based on x-
ray findings and painful motion.  See VA O.G.C. Prec. Op. No. 
23-97 (July 1, 1997).  See also VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998).  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Code 5003.

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of either knee with frequent episodes of 
"locking," pain, and effusion into the joint may be 
assigned a 20 percent evaluation.  

Limitation of flexion of either leg to 60 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  

Limitation of extension of either leg to 5 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees. A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Code 5261.  

Normal ranges of motion of the knee are 0 degrees' extension 
and 140 degrees' flexion. 38 C.F.R. § 4.71 (2000), Plate II. 

Since the clinical evidence for the pertinent period prior to 
the May 12, 2000 total left knee replacement revealed no more 
than 10 degrees loss of extension and no less than 100 
degrees' flexion of that knee, limitation of extension of 
that knee met the criteria for a 10 percent rating under 
Diagnostic Code 5261.  Limitation of flexion did not meet the 
criteria for a noncompensable or compensable evaluation under 
Diagnostic Code 5260.  Significantly, however, appellant's 
service-connected left knee disability was rated by the RO in 
its assignment of a single 20 percent evaluation based 
apparently on limitation of motion due to traumatic arthritis 
and a meniscal tear, in addition to instability, under 
Diagnostic Code 5257.  

Although for the period in question, appellant experienced 
painful left knee motion as alleged, Diagnostic Code 5010 for 
rating traumatic arthritis specifically encompasses painful 
motion, since a compensable rating thereunder for limitation 
of motion requires that "[l]imitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion (emphasis 
added)."  Thus, any painful left knee motion was adequately 
compensated for under the 20 percent rating assigned by the 
RO for arthritis and meniscal damage of that knee.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).  To assign 
an additional separate rating for painful left knee motion 
under 38 C.F.R. §§ 4.10, 4.40, and/or 4.45, would constitute 
pyramiding, since it would compensate for the same left knee 
pain as associated with the service-connected arthritis and 
meniscal damage of that knee.  In pertinent part, 38 C.F.R. 
§ 4.14 (2000) states:  "the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the United 
States Court of Appeals for Veterans Claims (Court) cited 
Brady v. Brown, 4 Vet. App. 203 (1993) for interpreting 
38 U.S.C.A. § 1155 as "implicitly containing the concept 
that 'the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."

Thus, it is the Board's opinion that separately rating the 
left knee disability based upon limitation of motion due to 
traumatic arthritis and meniscal pathology would result in no 
more than a 20 percent rating for arthritis/meniscal 
pathology, for the aforestated reasons.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the private 
clinical evidence in December 1993 and March 1999 revealed no 
more than a moderate degree of ligamentous laxity in the left 
knee ("2+" medial ligamentous laxity), resolving all 
reasonable doubt in appellant's favor, it is the Board's 
opinion that separately rating the left knee disability based 
upon no more than moderate ligamentous laxity (ligamentous 
laxity being indicative of joint instability) would result in 
no more than a separate 20 percent rating for left knee 
instability, for the aforestated reasons.  

Thus, it is more likely than not that instead of the 
currently assigned single 20 percent rating for the left knee 
based upon limitation of motion due to traumatic arthritis, 
meniscal damage, and instability under Code 5257, a separate 
20 percent rating for that knee based upon instability, under 
Code 5257, and a separate 20 percent rating for that knee 
based upon limitation of motion due to traumatic arthritis 
and meniscal damage, under Codes 5010-5258-5261, are 
warranted, thus equaling a combined 40 percent rating for 
that knee, for the period in question.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.20, 
4.40, 4.45, 4.71a, Codes 5010, 5257, 5258, 5260, 5261.  See 
also 38 C.F.R. § 4.25 (2000), Combined Ratings Table.  

The combined 40 percent rating assigned herein by the Board 
for arthritis, meniscal damage, and instability of the left 
knee more than adequately compensates appellant for any 
painful motion and moderate instability of that knee that he 
may experience, in addition to any other associated 
functional impairment, for said period in question.  This 
adequately compensates the degree of impairment for the 
period preceding the knee replacement.

The Board has considered the applicability of rating the left 
knee disability for the period in question under other 
appropriate diagnostic codes, such as Diagnostic Code 5256.  
However, since ankylosis of the left knee has not been 
clinically shown or even approximated, a higher rating would 
not be in order under Diagnostic Code 5256, for the period in 
question.  

The clinical evidence does not reflect that the service-
connected left knee disability presented such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant an extraschedular evaluation, 
for the period in question.  38 C.F.R. § 3.321(b)(1).  In 
particular, the service-connected left knee disability did 
not preclude ambulation nor do it require frequent 
hospitalizations, for the period in question.  


ORDER

A combined 40 percent rating for residuals of a left knee 
injury with traumatic arthritis and possible medial meniscal 
tear (based upon a separate 20 percent rating, but no more, 
for limitation of left knee motion due to traumatic arthritis 
and meniscal damage and a separate 20 percent rating, but no 
more, for left knee instability), for the period prior to May 
12, 2000, is granted, subject to the applicable regulatory 
provisions governing payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

